Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 16-31 in the reply filed on March 09th, 2021 is acknowledged. The traversal is on the ground(s) that “a lack of unity position based on the PCT rules requires at least one prior art publication that discloses all of the features that the independent claims have in common so that there is no common special technical feature remaining”.  This is found persuasive. Therefore, the requirement for restriction filed on 03/01/2021 hereby withdrawn. Claims 1-15 have been cancelled. Claims 16-31 are pending.
Action on merits of claims 16-31 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29th, 2019 and March 09th, 2021 have been considered by the examiner.

Drawings
The drawings filed on 10/29/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 30 recites: “The semiconductor light source according to claim 16, configured as a flash in a portable image recording device”.  The intended use of the semiconductor light source of claim 30 in a flash in a portable image recording device fails to further limit the device of claim 30.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	Claims 16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marfeld (US 2011/0317414, hereinafter as Marf ‘414).
Regarding Claim 16, Marf ‘414 teaches a semiconductor light source comprising: 
at least one first emission unit (Fig. 1B, (2b_central); [0038]),
at least one second emission unit (Fig. 1B, (2b_left and 2a); [0038]),
and an optics (Fig. 1B, (3); [0038]), wherein 

a first light emission region of the inner region completely covers the first emission unit when viewed in plan view, and at least partially covers the second emission unit (Fig. 1B shows the region (331) covers both emission units completely), a second light emission region of the outer region (332) is partially or completely beside the second emission unit (2a and 2b_left) when viewed in plan view, and the inner region (331) and the outer region (332) have differently shaped light entry regions (see Fig. 1B).
Further, it has been held to be within the general skill of a worker in the art to select an inner light entry region shape is different from an outer light entry region shape on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    414
    518
    media_image2.png
    Greyscale

			Fig. 1B (Marf ‘414)


Regarding Claim 18, Marf ‘414 teaches the first light emission region (331) and the second light emission region (332) are separated from one another by a kink, viewed in cross section, and the light entry regions are separated from each other by a kink (see Fig. 1 and 1B).  

	Regarding Claim 19, Marf ‘414 teaches the first light entry region is planar in shape and oriented perpendicularly to an optical axis of the optical system (see Fig. 1 and 1B).

	Regarding Claim 20, Marf ‘414 teaches the second light entry region of the outer region (332) is prismatically shaped, viewed in cross section, so that the second light entry region is 
Further, it has been held to be within the general skill of a worker in the art to select the outer region is prismatically shaped on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 21, Marf ‘414 teaches the second light emission region, viewed in cross section, is formed as a triangle and tapers in the direction away from the second emission unit, and an interior side closer to the first emission unit is configured for total reflection and an exterior side of the second light emission region opposite the interior side is configured for refraction of the radiation of the second emission unit (see Fig. 1 and 1B).
Further, it has been held to be within the general skill of a worker in the art to select the shape of the second light emission region as a triangle and tapers shape on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Further, it has been held to be within the general skill of a worker in the art to select the triangle has a rounded tip on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 23, Marf ‘414 teaches the optical system has a trapezoidal light input region seen in cross section, a bottom surface of the light input region forms said first light entry region, and side surfaces of the light input region are provided with a mirror configured to reflect the radiation of both the first and second emission units (see Fig. 1B).
Further, it has been held to be within the general skill of a worker in the art to select the trapezoidal light input region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Further, it has been held to be within the general skill of a worker in the art to select the 
dense arrangement of scattering lenses surrounding the first light emission region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 17 and 25-31 are is rejected under 35 U.S.C. 103 as being unpatentable over Marf ‘414 as applied to claim 16 above, 
Regarding Claim 17, Marf ‘414 teaches the outer region completely surrounds the inner region and the outer region and the inner region are each quadrant symmetrically configured, the 
Thus, Marf ‘414 is shown to teach all the features of the claim with the exception of explicitly the limitation: “both emission units are configured to emit light of the same color locus, and the first light emission region is shaped as a converging lens”.  
However, it has been held to be within the general skill of a worker in the art to have both emission units are configured to emit light of the same color locus, and the first light emission region is shaped as a converging lens on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 25, Marf ‘414 teaches a reflector housing (Fig. 2B, (32); [0048]) in which the first and second emission units and the light input region are located, wherein inner walls of the reflector housing are configured to reflect the radiation of the second emission unit (see para. [0048]).  

Regarding Claim 26, Marf ‘414 teaches the second light entry region extends completely and evenly between the inner walls and the mirror (see Fig. 1B).

However, it has been held to be within the general skill of a worker in the art to have the second light entry region is oriented perpendicularly to the optical axis of the optics on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 27, Marf ‘414 is shown to teach all the features of the claim with the exception of explicitly the limitation: “in cross section through an optical axis of the optical system a quotient of a width (B) of the emission units and a width (W) of a reflector base surface is 1 to 1.5, a quotient of the width (W) of the emission units and a height (-2) of the reflector housing is 2.9 to 3.5. a quotient of the width (W) of the emission units and a height (H3) of the first light emission region is 1.9 to 2.3, and a quotient of the width (W) of the emission units and a radius of curvature (R) of the first light emission region is 2 to 3”.  
However, it has been held to be within the general skill of a worker in the art to have a quotient of a width (B) of the emission units and a width (W) of a reflector base surface is 1 to 1.5, a quotient of the width (W) of the emission units and a height (-2) of the reflector housing is 2.9 to 3.5. a quotient of the width (W) of the emission units and a height (H3) of the first light emission region is 1.9 to 2.3, and a quotient of the width (W) of the emission units and a radius In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 28, Marf ‘414 the optical system is configured as a double optical system for two first and two second emission units so that the second light emission regions, viewed in plan view and taken together (see Fig. 1B).
Thus, Marf ‘414 is shown to teach all the features of the claim with the exception of explicitly the limitation: “configured in a shape of a figure eight and separate and enclose the two first light emission regions from one another”.
However, it has been held to be within the general skill of a worker in the art to have a shape of a figure eight and separate and enclose the two first light emission regions from one another on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).


However, it has been held to be within the general skill of a worker in the art to have emission units that produce white light having a correlated color temperature of 2700 K to 4500 K and emission units that produce white light having a correlated color temperature of 5000 K to 8000 K are prescnt. emission units of the same color temperature being assigned to one another, and the emission units being electrically operable independently of one another and being based on at least one light emitting diode chip on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Examiner notes that claim 29 contain functional limitation “emission units that produce white light having a correlated color temperature of 2700 K to 4500 K and emission units that produce white light having a correlated color temperature of 5000 K to 8000 K are prescnt. emission units of the same color temperature being assigned to one another” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to produce white light having a correlated color temperature of 2700 K to 4500 K and white light having a correlated color temperature of 5000 K to 8000 K are prescnt. emission units of the same color temperature being assigned to one another” is nothing else than the result achieved by the invention. 

Regarding Claim 30, Marf ‘414 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a flash in a portable image recording device”.
 However, it has been held to be within the general skill of a worker in the art to have the flash in a portable image recording device on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Regarding Claim 31, Marf ‘414 teaches a semiconductor light source comprising: 
at least one first emission unit (Fig. 1B, (2b_central); [0038]),
at least one second emission unit (Fig. 1B, (2b_left and 2a); [0038]),
and an optics (Fig. 1B, (3); [0038]), wherein 
the optical system has an inner region (Fig. 1B, (331); [0044]) that converges radiation from the first emission unit, the optical system has an outer region (Fig. 1B, (332); [0044]) that expands radiation from the second emission unit, 

Thus, Marf ‘414 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the second emission unit extends all around the first emission unit when viewed in plan view, and both emission units are configured to emit light of the same color locus”.
However, it has been held to be within the general skill of a worker in the art to have
the second emission unit extends all around the first emission unit when viewed in plan view, and both emission units are configured to emit light of the same color locus on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Bayley (US 2009/0296407 A1)			
Chinniah et al. (US 2008/0310159 A1)
Chen et al. (US 2008/0239717 A1)		
Goihl et al. (US 2008/0068852 A1)
Nishioka et al. (US 2007/0085103 A1)		
14.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829